FILED
                                                                                    COURT OF APPEALS
                                                                                   2013 SEP 24 AM
                                                                                                  9: 30
      IN THE COURT OF APPEALS OF THE STATE OF W

                                           DIVISION II

STATE OF WASHINGTON,                              I                No. 437'


                                Respondent,

        V.




JOSHUA M.WILSON,                                  I          UNPUBLISHED OPINION




         PENOYAR, J. — Joshua Michael Wilson appeals his felony conviction for failing to

register as a sex offender. The State concedes that when the trial court convicted Wilson, it erred

by finding that Wilson had a previous Oregon conviction that was "comparable"to a felony level

sex   offense in   Washington. Accepting the State's concession, we vacate Wilson's conviction

and remand to the trial court to enter a judgment and sentence for the misdemeanor level of the

failure to register offense.

         Under RCW 9A. 4. a person has a duty to register under RCW 9A. 4.for a
                   132(
                      2 if
                      4 ),                                          130
                                                                      4

sex offense other than a felony, and knowingly fails to comply, failure to register is a gross

misdemeanor.       Wilson was convicted in 2003 of contributing to the sexual delinquency of a

minor. In    Oregon this crime is   a   misdemeanor.   The State concedes that the Oregon records

provided at trial here are insufficient to show that the Oregon offense would have been a felony

in Washington.
43770 8 II
      - -




       We accept the State's concession and vacate Wilson's sentence and remand to the trial

court for resentencing.

       A majority of the panel having determined that this opinion will.not be'rinted in the
                                                                              p

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
  0




We concur:




                            14 )
                                   q c
       Johanson, A. .
                 J.
                  C




       Maxa, J.




                                             2